DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is  objected to because of the following informalities:  claim 4 recites “2 ethyl hexanol”, which appears to be “2-ethyl hexanol”.  Additionally, claim 4 recites “alkoxylated fatty acids” “ethoxylated alkyl amines” and “betaines” in redundancy.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 16 are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 improperly recite the Markush group  in the form of  “selected from  the group of A, B and  C”, claim 16   improperly recite the Markush group  in the form of  “selected from  the group comprising  A, B and  C”,  which render the claim indefinite because it is unclear which members of the group are part of the claimed invention.  A proper Markush groups may be recited as  "...selected from the group consisting of A, B and C" or  "...selected from A, B or C." See MPEP § 2173.05(h). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-9  and 11-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by US2010/0273684A1 (Deville), which is listed in Applicant’s information disclosure statement, as evidenced by MSDS of DEEP-TREAT, LE-MUL and LE-SUPERMUL  of  Halliburton .
Regarding claims 1-2, Deville teaches a fluid composition comprises a hydrolysable ester ([0010]), an aqueous solution,  a carbodiimide ([0010], [0011] and [0031]), and various additives including a wetting agent ([0006], [0033]-[0034]),  which meets the claimed fluid.
Regarding claim 3, Devills teaches the fluid comprises emulsifiers ([0031], [0032] and [0034]), which meets the limitation of surfactants.
Regarding claims 4-6,  Deville exemplified a composition comprises  a mixture of  emulsifiers  LE-MUL  and LE-SUPERMUL (Table 6), which contains  diethylene glycol monobutyl ether and ethylene monobutyl ether as evidenced by MSDS of LE-MUL and LE-SUPERMUL of Halliburton,  which meets the claimed alkoxylated alcohol wetting agent and liquid agent.  
Deville exemplifies in a fluid comprising   0.568 bbl of an ester base fluid and  0.254 bbl fresh water, LE-MUL  and LE-SUPERMUL is present in an amount of about 4 pounds  and 6 pounds, respectively (Table 6), which is about 0.012 bbl  and 0.018 bbl calculated by the examiner based on a density of about 7.7 ppg as evidenced by the MSDS of  LE-MUL of Hallibuton, thus a concentration of about 3.6 vol% of the liquid wetting agent, which meets the claimed amount of liquid wetting agent. 
Regarding claims 7, 8 and  13,   Deville exemplifies  the composition comprises DEEP-TREAT wetting agent (table 6, [0033]-[0034]), which is has is a powder as evidenced by MSDS of DEEP-TREAT of  Halliburton and meets the claimed powder form.  Deville exemplified in a fluid comprising   0.568 bbl of an ester base fluid, 0.254 bbl fresh water and a combined amount of 200.5 pounds of additives (Table 6), i.e.,  a total fluid weight of about 488 pounds calculated by the examiner, the wetting agent is present in an amount of 2 pounds, which is  equivalent to a concentration of about 0.4 wt.% (i.e., 2/488), which meets the claimed amount of powder form wetting agent.
Regarding claim 9, Deville exemplifies a fluid formulation without polymeric viscosities (Table 6, PETROFREE drilling fluid, and [0034]).
 Regarding claims 11 and 12,  Deville teaches the carbodiimide includes dialkyl-, diaryl-carbodiimides and polycarbodiimides ([0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Deville.
The teachings of Devile are set forth above.
Regarding claim 10,  Deville teaches that  a typical amount of 5 lb/bbl of the carbodiimide will typically effective and other amounts may be successfully used with experimentation ([0011]). 
Deville  does not disclose the instantly claimed amount,  however, a person of ordinary skill in the art would have been motivated to adjust the amount of the carbodiimide  in order to obtain a workable product to prevent  ester hydrolysis ([0016] and [0018]).
Regarding claim 14,  Deville teaches that the water and oil ratio is about 50:50 to 5:50  ([0007]), which abuts the claimed amount. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 1-6, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0169102A1 (Carbajal) , which is listed in Applicant’s information disclose statement, in view of Deville as evidenced by the Product Bulletin  of AMPHOSL LB of Stepan Company.
Regarding claims 1-3, 11-13, 15, 16 and 18-19,  Carbajal teaches a treatment fluid comprises an aqueous brine fluid, a surfactant, and an acid-generating component ([0028] and [0029]).
Carbajal teaches that the acid generating component includes esters of organic acid such as formate esters, glyceryl diformate, ethyl and methyl lactate ([0033]), and hydrolysis of the acid-generating component may be delayed ([0032]-[0035]). 	
Carbajal does not teach the instantly claimed carbodiimide or its amount in the treatment  fluid. 
Deville teaches that carbodiimide can be used as a hydrolysis inhibitor to enhance the stability of well treatment fluid containing esters at high temperature ([0018]), wherein the carbodiimide includes dialkyl-, diaryl-carbodiimides ([0036]), and the effective amount of carbodiimide is  about 5lb/bbl ([0011]), i.e., about 0.29 % by volume, which meets the claimed amount.  
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the carbodiimide   and amount of Deville in the method and treatment fluid of Carbajal. The rationale to do so would have been the motivation provided by the teachings of Deville that to do so would predictably provide temperature stability of the ester during the placement ([0018]).   
Regarding claim 4-6, Carbajal teaches the surfactant  includes fatty betaines such as AMPHOSOL LB from Stephen Company, which is a liquid as evidenced by the MSDS of AMPHOSOL LB, and ethyoxylated fatty amines, etc. ([0037]), which meets the claimed wetting agent. 
Carbaja teaches that the surfactant is present in an amount of 0.5 to 4% ([0036]), which meets the claimed amount. 
Regarding claims 9, Carbajal teaches viscosifiers are optional components ([0028]), thus the embodiments wherein the fluid is free of polymeric viscosifiers.
Regarding claim 14, Carbajal exemplifies brine as present in an amount of 64 ml/80 ml ([0062]), i.e., 80 vol. %, which meets the claimed amount. 
  Regarding claim 17, Carbajal teaches  the amount of the  acid component varies from 0.1 to  40 % ([0031]), which overlaps with the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the acid component at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 20, Carbajal teaches the fluid may comprise Na2CO3 ([0033]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766